Citation Nr: 1549129	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the Veteran requested a videoconference hearing before the Board in a February 2013 VA Form 9.  The RO sent the Veteran a letter in September 2015 letter informing him that he was scheduled for an October 2015 videoconference hearing.  However, the Veteran requested that this hearing be cancelled in a September 2015 statement.  Thus, there is no outstanding hearing request.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran afforded a VA examination in July 2011 in connection with his claim.  The examiner diagnosed him with bilateral sensorineural hearing loss and tinnitus; however, the examiner stated that it was impossible to determine if the Veteran's hearing loss was the result of military noise exposure without resort to mere speculation.  The examiner reasoned that there was a lack of evidence to show that the Veteran's hearing loss developed during service or within a reasonable time after service.  However, when hearing loss is not demonstrated during service, service connection can still be established if the evidence shows that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In addition, the examiner did not provide any explanation of what she would consider to be a reasonable period for hearing loss to develop, nor she explain why it is significant that the Veteran's hearing loss did not develop within this period.  

The examiner added that an exact etiology was indeterminable due to the fact that sensorineural hearing loss had many causes.  In listing the potential causes, the examiner included noise exposure and identified the Veteran's occupational noise exposure after service as a factor.  However, the Veteran has contended that he did not receive any significant occupational noise exposure after service.  See February 2013 VA Form 9 and attached statement.
 
In September 2011, the same VA examiner stated that the issue of tinnitus could not be resolved without resort to mere speculation.  The examiner pointed to the fact that there was no evidence of tinnitus in the Veteran's service treatment records and that a diagnosis for tinnitus was not found within a reasonable time frame following separation.  The Board notes that VBA Training letter 10-02 (March 18, 2010) stated that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after the underlying cause (such as hearing loss) occurred . . . [and] [t]herefore, delayed-onset tinnitus must be considered."  However, the examiner did not address the possibility of a delayed onset of tinnitus following the in-service noise exposure.  

Once VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When a medical examiner concludes that he or she is unable to provide a nexus opinion, such a statement may be adequate if the examiner sufficiently explains the reasons for this inability to render an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner has not adequately explained her inability to provide a medical opinion regarding the Veteran's bilateral hearing loss and bilateral tinnitus.  As such, the Board finds that an additional examination and medical opinion is needed.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Tennessee Valley Healthcare System dated since December 2012.

2.  After completing the preceding development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current hearing loss and tinnitus is related to the Veteran's military service, including noise exposure therein.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

The examiner should also indicate whether there is any indication of a perforated eardrum.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




